                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

SUMMER INFANT (USA), INC.,                    :
    Plaintiff/Counter Defendant,              :
                                              :
v.                                            :       C.A. No. 17-549MSM
                                              :
TOMY INTERNATIONAL, INC.,                     :
    Defendant/Counter Claimant.               :

                                MEMORANDUM AND ORDER

PATRICIA A. SULLIVAN, United States Magistrate Judge.

        This case arises from U.S. Patent No. 6,578,209 (“’209 Patent”), titled “Tubs for Bathing

Infants and Toddlers,” which issued on June 17, 2003, and is owned by Defendant TOMY

International, Inc. (“TOMY”). Plaintiff Summer Infant (USA), Inc., (“Summer Infant”) designs,

markets and distributes an infant/toddler bathing tub (the “Accused Product”); on November 14,

2017, TOMY sent Summer Infant a cease and desist letter, asserting that the Accused Product

infringes the ’209 Patent. Summer Infant responded by initiating this action seeking a

declaration that the Accused Product does not infringe. TOMY counterclaimed alleging

infringement. Summer Infant’s answer to the counterclaim included an affirmative defense and a

counterclaim to TOMY’s counterclaim; both alleged that the ’209 Patent is invalid. ECF No. 10

at 5 (“the Asserted patent is invalid for failure to meet the requirements of the Patent Act, 35

U.S.C. § 1, et seq., including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112”); see

id. at 9 (same).

        Despite having asserted this affirmative defense, Summer Infant delayed in serving its

fourth supplementation of its interrogatory answers, which included the second supplementation

of the response to Interrogatory No. 2, the contention interrogatory on invalidity, until the brink

of the close of fact discovery. In reliance on an admittedly non-disclosed reference (the “’741
Patent”), on the last day, it sought and obtained an extension of the fact discovery deadline of

two weeks after the completion of a pending Fed. R. Civ. P. 30(b)(6) deposition for the purpose

of supplementing this answer. On July 2, 2019, Summer Infant served its fourth supplemental

answers, which included a new and much longer answer to Interrogatory No. 2. Arguing that

Summer Infant’s motion to extend was disingenuous and, in any event, that the Court’s extension

was narrowly limited to the ’741 Patent, the non-disclosed reference, TOMY contends that

Summer Infant’s more expansive supplementation is a material and prejudicial violation of the

Court’s Amended Scheduling Order (ECF No. 22), as amended and as extended by the Court’s

Text Order of May 14, 2019, (the “pretrial order”). TOMY has asked the Court to sanction

Summer Infant by excluding the fourth interrogatory supplementation in its entirety, a

consequence that Summer Infant contends is a death-knell sanction that would effectively be

dispositive of its defense of invalidity.

        TOMY’s motion to exclude (ECF No. 42) has been referred to me for determination

pursuant to 28 U.S.C. § 636(b)(1)(A).1 For the reasons that follow, it is denied.

I.      BACKGROUND

        During the fact discovery phase of this case (which ended on May 10, 2019), TOMY

appropriately propounded contention Interrogatory No. 2 to explore “Summer Infant’s legal and

factual basis for its invalidity contentions related to the ’209 Patent.” ECF No. 42-3 at 3. In its

initial response, Summer Infant supplied an answer that it now says was a mistake: “Summer

Infant’s Complaint does not allege invalidity of the ’209 Patent. To the extent Summer Infant


1
  At a phone conference with the parties, I told them that I would write a report and recommendation on the motion
to exclude. On further reflection, I find that the motion falls within the purview of 28 U.S.C. § 636(b)(1)(A). See
Boucher v. Ne. Log Homes, Inc., No. Civ.04-84-P-C., 2005 WL 758470, at *6 (D. Me. Mar. 8, 2005), adopted sub
nom. Boucher v. Cont’l Prod. Co., 365 F. Supp. 2d 1 (D. Me. 2005) (magistrate judge issues decision on motion to
exclude, but issues report and recommendation on summary judgment motion); Russo v. Baxter Healthcare Corp.,
51 F. Supp. 2d 70, 75 (D.R.I. 1999) (“Generally, motions for sanctions pursuant to Rule 37 are heard by magistrate
judges as pretrial matters.”).

                                                         2
amends its Complaint to allege invalidity of the ’209 Patent, Summer Infant will supplement or

amend this Answer in accordance with the Federal Rules of Civil Procedure.” ECF No. 42-4 at

4. In reliance on this answer, TOMY did not include the affirmative defense of invalidity in its

Fed. R. Civ. P. 30(b)(6) deposition topic list, and, when asked about invalidity, Summer Infant’s

Fed. R. Civ. P. 30(b)(6) deposition designee, who was not prepared on invalidity, testified that he

did not have “an understanding as to the factual basis for th[e invalidity] allegation.” ECF No.

42-7 at 4. It seemed to TOMY that the affirmative defense of invalidity had been abandoned.

        On March 29, 2019, still well prior to the close of fact discovery,2 Summer Infant shifted

course. It supplemented its interrogatory answer on invalidity, averring that the ’209 Patent is

invalid as obvious in view of “at least” eight references – “individually or in combination” –

listed in the answer. ECF No. 42-5 at 3. This new answer to Interrogatory No. 2 also asserts that

the ’209 Patent is invalid under 35 U.S.C. § 112 because “its specification is insufficient,” as

well as because the claims fail to inform one skilled in the art with reasonable certainty about the

scope of the invention. Two terms of the ’209 Patent (related to nesting and stacking) are

highlighted as ambiguous and indeterminate. Importantly, the second supplemental answer

advises that further details will be disclosed at the expert phase: “[t]he invalidity of the asserted

patent will be the subject of expert testimony.” Id. Summer Infant reserved its right to

supplement again “in accord with the Federal Rules of Civil Procedure and the scheduling order

in this case.” Id. at 4.

        In response to the second supplemental answer, TOMY did not ask to reopen Summer

Infant’s Fed. R. Civ. P. 30(b)(6) deposition; instead, it promptly (on April 12, 2019) advised

Summer Infant that it considered this superficial articulation of invalidity to be deficient: “there


2
  The original fact discovery deadline was April 5, 2019. It was extended to May 10, 2019, by a Text Order that
issued on April 5, 2019.

                                                         3
is no indication as to what combination or combinations are being made, what combination

applies to what claim or claims, which claimed features are supposedly disclosed by which prior

art, how one would combine the art, or the reasons that a person of ordinary skill in the art would

have made any such combination.” ECF No. 53-2. In its email, TOMY previewed its

perspective that it considers each of these matters as “factual questions,” implying, though not

directly stating, that a more detailed iteration of the foundation for the invalidity defense needed

to be provided before the close of the fact discovery period. Summer Infant’s April 16, 2019,

reprise alerted TOMY to its intent to supplement again before the close of fact discovery. And at

approximately the same moment, Summer Infant discovered (for the first time) the existence of

the ’741 Patent, which is a design patent for a tub sold by TOMY’s predecessor that Summer

Infant immediately concluded potentially would impact the validity of the ’209 Patent.

        On May 10, 2019, fact discovery closed. On the same day, instead of serving the

supplement to Interrogatory No. 2 mentioned in its April 16, 2019, email to TOMY, Summer

Infant asked the Court for a limited (fourteen-day) extension of the fact discovery period to

supplement its invalidity interrogatory response. ECF No. 27. The motion argued that Summer

Infant had just become aware of previously undisclosed prior art (the ’741 Patent) and that it

needed to explore this as a topic during the ongoing Fed. R. Civ. P. 30(b)(6) deposition3 of

TOMY’s designee. It asked for time to evaluate the ’741 Patent and for an extension of the fact

discovery period to supplement its answer to Interrogatory No. 2. Opposing the motion, TOMY

argued that the ’741 Patent is not really new because it mirrors another patent, “GB 2193887,”

which had been disclosed. Notably, TOMY did not ask for leave to reopen Summer Infant’s


3
  This Fed. R. Civ. P. 30(b)(6) deposition was protracted by TOMY’s failure adequately to prepare the witness and
to abide by the protocols established by Kelvey v. Coughlin, 625 A.2d 775, 777 (R.I. 1993). Text Order of Mar. 28,
2019. The adequacy of the witness’s preparation required a second Court intervention on May 7, 2019. Text Order
of May 7, 2019.

                                                        4
Fed. R. Civ. P. 30(b)(6) deposition as a condition of granting the extension. The motion to

extend was granted on May 14, 2019:

         Without deciding about the timeliness or thoroughness of discovery, the Court
         determines that it is in the interest of justice to allow the Plaintiff to supplement
         its responses based on the information it claims has recently come to its attention.
         The Plaintiff shall have until 14 days after the completion of the 30(b)(6)
         deposition of Defendant to supplement its answer to interrogatory No. 2.

ECF No. 42-2 at 2. After the Fed. R. Civ. P. 30(b)(6) deposition ended, on July 2, 2019,

Summer Infant timely served its fourth supplemental answers, which included the challenged

new answer to Interrogatory No. 2,4 amplifying its position on invalidity, as well as a new

answer to Interrogatory No. 3, which asks about noninfringement and claims construction.5 ECF

No. 42-1.

         Unlike the one-page second supplemental answer to Interrogatory No. 2 regarding

invalidity, the fourth supplemental answer on invalidity is fifteen pages long. ECF No. 42-1 at 4,

13-28. By contrast with the earlier iteration, it is a set of minutely granulated responses; the

answer goes claim-by-claim and phrase-by-phrase through the ’209 Patent, as to each,

individually stating each ground for invalidity in far more detail than before. Most of these now

granulated responses rely on obviousness based on the newly discovered reference, the ’741

Patent, either alone or in combination with the eight references that were listed in the second




4
  To clarify, the answer that TOMY seeks to exclude is Summer Infant’s third iteration (and second
supplementation) of its response to Interrogatory No. 2 on invalidity. It is included with Summer Infant’s fourth
supplementation. Summer Infant’s third supplementation was served on May 20, 2019; it does not relate to
invalidity and TOMY has not challenged this post-fact discovery supplementation. ECF No. 42-8. The fourth
supplementation, containing the third version of the answer to Interrogatory No. 2, is in the record at ECF No. 42-1.

5
  TOMY’s motion to exclude mentions the supplementation of Interrogatory No. 3 in passing; it makes no mention
of any adverse impact caused by the timing of Summer Infant’s supplementation of this answer. However, if the
motion to exclude were granted, this answer would also be gone, in that the motion seeks to exclude all answers in
the fourth supplementation “in their entirety.” ECF No. 51 at 13. Summer Infant’s brief advises that TOMY has
withdrawn its challenge to Interrogatory No. 3, but TOMY’s reply reflects no such concession. With no
development of the reasons for excluding Interrogatory No. 3, the motion as to Interrogatory No. 3 is denied.

                                                          5
supplemental answer, as well as with other references from the record or the public sphere

(images from the ’209 prosecution history and four other publicly available patents). Several of

the responses, either alone or in combination with other references, now also rely on GB

2193887, the patent raised by TOMY in its opposition to the motion to extend. Still others take a

deeper dive into matters that were superficially noted in the prior answer’s generic assertion that

the claims are each invalid under § 112 because the “specification is insufficient” and because

each lacks sufficient “certainty” to inform a person skilled in the art about the scope of the

invention. These assertions are now recast in far greater detail identifying specific claims and

terms as indefinite, as failing to provide an adequate description, or for non-enablement of the

invention.

         To the Court’s perhaps untutored eye, other than the reference to GB 21938876 and the

’741 Patent, the new iteration of the invalidity interrogatory answer largely appears to be a

minutely granulated version of the vague and superficial second iteration. Notably, TOMY

argues that this granulation still fails to cure the substantive deficiency that it argued in its April

12, 2019, email (ECF No. 53-2) tainted the predecessor answer. ECF No. 53 at 8 (“As before,

Summer merely provides a list of references, now numbering 20, and says that two or more of

these 20 references in some unidentified combination renders the claim invalid.”).

II.      LAW AND ANALYSIS




6
  As to GB 2193887, Summer Infant does not dispute TOMY’s vociferous assertion that this is not a newly
disclosed reference because TOMY’s document production in January 2019 included a copy of it. Reiterating
arguments that it made in opposition to Summer Infant’s motion to extend, TOMY points out that close comparison
reveals that the admittedly undisclosed ‘741 Patent is essentially identical to the disclosed GB 2193887. Therefore,
TOMY posits that Summer Infant’s inclusion of GB 2193887 in the fourth supplemental answer amounts to an
implicit concession that its argument that it needed to supplement due to the late discovery of ‘741 was
disingenuous. This is a reprise of the same argument that the Court rejected when it granted Summer Infant’s
motion to extend “[w]ithout deciding about the timeliness or thoroughness of discovery.” Text Order of May 14,
2019. Accordingly, I assign this argument no weight.

                                                         6
        Under Fed. R. Civ. P. 16(f) and 37(b), a party that has committed a pretrial order

violation must sustain the burden of showing that the violation was either substantially justified

or harmless; otherwise that party potentially faces the sanction of preclusion. See Wilson v.

Bradlees of New England, Inc., 250 F.3d 10, 21 (1st Cir. 2001); Providence Piers, LLC v. SMM

New England, Inc., C.A. No. 12-532 S, 2014 WL 5775663, at *3 (D.R.I. Nov. 6, 2014).

Substantial justification may be established by an explanation that demonstrates good faith

compliance with discovery obligations, coupled with a lack of any suggestion of strategic

sandbagging. See Santiago-Diaz v. Laboratorio Clinico Y De Referencia Del Este And Sara

Lopez, M.D., 456 F.3d 272, 277 (1st Cir. 2006) (party must at least present plausible justification

for discovery shortcomings); Plaza Carolina Mall, L.P. v. Municipality of Barceloneta, Civil No.

13-1264 GAG, 2015 WL 4250852, at *6 (D.P.R. July 13, 2015) (assessing whether conduct is

“‘substantially justified’ . . . calls on district courts to weigh the severity of

the discovery violations, legitimacy of the party’s excuse for failing to comply, repetition

of violations, deliberateness of the misconduct, mitigating excuses, prejudice to the other party

and the operations of the court, and adequacy of lesser sanctions”); cf. Cytyc Corp. v. Tripath

Imaging, Inc., No. Civ.A. 03-11142-DPW, Civ.A. 03-12630-DPW, 2005 WL 1527883, at *4 (D.

Mass. June 21, 2005) (where prior art was produced immediately and interrogatory

supplemented to refer to prior art “once [answering party] reached that conclusion,” court refuses

to sanction supplementation of contention interrogatory concerning legal conclusion of invalidity

after end of fact-phase). And even if noncompliance with the pretrial order was neither

substantially justified nor harmless, the Court lacks an appetite for imposing the draconian

sanction of exclusion. Providence Piers, 2014 WL 5775663, at *3-5 (D.R.I. Nov. 6, 2014)

(“[W]hen ‘[a] sanction carrie[s] the force of a dismissal, the justification for it must be



                                                    7
comparatively more robust.’”) (quoting Samaan v. St. Joseph Hosp., 670 F.3d 21, 36 (1st Cir.

2012)). This is particularly true when the discovery in question is dispositive of a claim and the

violator has not routinely flouted its discovery obligations and deadlines. Id. at *5.

         TOMY argues that the new iteration of the answer to Interrogatory No. 2 is a violation of

the Court’s pretrial order because of its greater specificity, particularly its unpacking of the § 112

grounds for invalidity and its reliance on GB 2193887 and images from the prosecution history,

all matters that are part of the record and that could and should have been analyzed during the

fact discovery period. It contends that this violation cannot be justified by the Court’s limited

extension of fact discovery because the new version goes far beyond the scope of what the Court

intended to permit in granting the motion for a limited extension. And, TOMY complains,

Summer Infant’s post-fact discovery production of the fourth supplemental answers is prejudicial

because TOMY is now foreclosed from examining Summer Infant’s Fed. R. Civ. P. 30(b)(6)

designee and its tub designers on their perspective as to a person of ordinary skill in the art

regarding Summer Infant’s assertions that the claims are indefinite and ambiguous and that they

fail due to the lack of an adequate written description and/or non-enablement.7 TOMY contends

that Summer Infant snuck these details into the answer in defiance of the Court’s narrowly

tailored Order of May 14, 2019, and that Summer Infant’s strategy of keeping the substance of

its invalidity defense under wraps until the expert phase amounts to sandbagging. Based on what

it claims is a serious violation of the pretrial order, TOMY invokes Fed. R. Civ. P. 37(b-c) (and



7
  TOMY also complains that the fourth supplemental answer includes invalidity challenges to claims not in issue.
TOMY is right on the law, but not on the timing. Fox Grp., Inc. v. Cree, Inc., 700 F.3d 1300, 1308 (Fed. Cir. 2012)
(respecting invalidity, “[t]here was no case or controversy with respect to the unasserted claims”). If Summer Infant
launches a challenge to claims not in issue by submitting an expert report purporting to buttress such positions,
TOMY can file a motion to strike invalidity challenges to claims not in issue based on the lack of a case or
controversy. Cf. Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1281-84 (Fed. Cir. 2012)
(affirming district court’s decision not to address unasserted claims due to a lack of jurisdiction).


                                                         8
by implication, Fed. R. Civ. P. 16(f)), and asks the Court to impose the severe sanction of

wholesale exclusion.8

        Summer Infant parries by pointing out that its plan – fully-disclosed to TOMY – was to

supplement this contention interrogatory at the very end of fact discovery, which is entirely

consistent with its discovery obligations. Cytyc Corp., 2005 WL 1527883, at *4

(supplementation of invalidity contention answer at very end, or slightly after end, of fact

discovery process, does not render it violative of the discovery rules, as long as materials on

which it is based were timely produced); see In re Wilmington Tr. Sec. Litig., Master Civ. No.

10-990-SLR-SRF, 2017 WL 2457456, at *2 (D. Del. June 6, 2017) (appropriate to compel

answers to contention interrogatories at close of fact discovery). It argues that the extension it

requested on May 14, 2019, was not to get more time for the supplementation that it had been

planning before it became aware of the ’741 Patent; rather, it was to give it time to evaluate the

’741 Patent and incorporate it into its supplementation. While its motion could have been clearer

on this point, it argues that the Text Order of May 14, 2019, allowed it to do exactly what it did –

serve a supplemental answer to Interrogatory No. 2 that fully integrated the ’741 Patent and the

related reference, GB 2193887. Therefore, in Summer Infant’s view, no pretrial order was

violated.

        And if the Court were to find a violation, Summer Infant marshals the same

circumstances in support of its position that its conduct was substantially justified in that it was

proceeding in the good faith belief that it was acting consistent with the pretrial order. Nor,

Summer Infant contends, has such a technical violation caused harm. For starters, if TOMY


8
  Somewhat inconsistent with its position that the third supplementation of the answer to Interrogatory No. 2 is
materially and prejudicially different from the earlier iteration, TOMY contends that both the second supplemental
answer and the third supplemental answer are similarly inadequate. It advises that it plans to move for summary
judgment on whichever version of the answer is operative.

                                                         9
really cared about taking a fact-phase deposition on the invalidity answer, it could have done so

when Summer Infant served its first invalidity answer on March 29, 2019, which is when TOMY

first became aware that Summer Infant had not abandoned invalidity; yet it did not. And it could

have alerted Summer Infant of its need for a fact-phase deposition when Summer Infant alerted it

of the plan to supplement Interrogatory No. 2 again on April 12, 2019; yet it did not. And it

could have made such a follow-up deposition a condition of the Court’s granting of the motion

for leave to extend the fact discovery period; yet it did not. Nor is TOMY seeking the right to

take such a deposition now. See Cytyc Corp., 2005 WL 1527883, at *4 (court rejects motion to

exclude due to supplementation of contention interrogatory answer just after close of fact-phase

in part because movant had expressed no interest in follow-up discovery, pressing instead for

“wholesale exclusion of the defense, a draconian remedy unwarranted in these circumstances”).

       More materially, as both of its supplemental answers to Interrogatory No. 2 made plain,

Summer Infant points out that it principally plans to use expert testimony to support its invalidity

defense. See Proveris Sci. Corp. v. Innovasystems, Inc., 536 F.3d 1256, 1267 (Fed. Cir. 2008)

(unless patent is simple, expert testimony may be required to establish invalidity); see also

Sundance, Inc. v. DeMonte Fabricating Ltd., 550 F.3d 1356, 1364 (Fed. Cir. 2008) (witness

qualified in the pertinent art appropriate to testify as expert on obviousness); Veracode, Inc. v.

Appthority, Inc., 137 F. Supp. 3d 17, 38 (D. Mass. 2015) (“expert testimony is often critical to

the question of obviousness”). Relatedly, it is far from clear that TOMY is right that a fully

developed legal analysis of the grounds for invalidity, as opposed to timely production of the

materials on which the analysis is based, must be provided before the expert phase. For

example, in Abbott Labs. v. Sandoz, Inc., 743 F. Supp. 2d 762 (N.D. Ill. 2010), the court

considered the failure of a litigant to buttress its invalidity defenses either with fact-discovery



                                                  10
responses or with expert reports. Id. at 776. Importantly, the court expressed a lack of concern

over the failure to disclose invalidity defenses in supplemental contention responses, noting:

        [T]the case law cited by [plaintiff] does not reveal a hard-and-fast rule requiring
        the exclusion of invalidity defenses that were not disclosed during discovery.
        Rather, courts consider whether to exclude such undisclosed defenses and
        arguments on a case-by-case basis, depending on whether the plaintiff would
        suffer prejudice if these defenses or arguments were introduced.

Id. The court granted the motion in limine to bar evidence on invalidity at trial only because the

litigant also failed to produce an expert opinion. Id. at 776-77 (“[T]he key question in resolving

this motion in limine is whether, as [defendant] contends, [plaintiff] had sufficient notice of its

intended enablement and written-description defenses such that it would not be prejudiced by

their introduction at trial.”).

        Consistent with the proposition that there is no prejudice as long the theory of invalidity

is clarified at the expert phase is the reality that Summer Infant bears the burden of proof (clear

and convincing evidence) on this affirmative defense. In re Cyclobenzaprine Hydrochloride

Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1076-78 (Fed. Cir. 2012). Therefore, it

is Summer Infant that next must supply expert reports that will provide TOMY with the opinions

supporting this defense. And to the extent that these experts need to rely on fact evidence (such

as the ’741 Patent) to buttress their opinions, Summer Infant is now foreclosed from sandbagging

TOMY with new sources – for instance, Summer Infant is limited by its Fed. R. Civ. P. 30(b)(6)

designee’s answer denying any knowledge regarding invalidity, as well as by the content of its

fourth supplemental answer. See Fed. R. Civ. P. 37(c)(1) (“If a party fails to provide information

. . . as required by Rule 26(a) or (e), the party is not allowed to use that information . . . to supply

evidence on a motion, at a hearing, or at a trial.”).




                                                  11
        Putting this dispute in perspective, the Court finds that Summer Infant’s invalidity

defense to TOMY’s claim of infringement sits on the cusp of a conundrum that can be existential

in the patent arena – what is a fact to be provided in the fact discovery phase, and what is

reserved for disclosure during the expert discovery phase. Aligned with the approach in Cytyc

Corp., 2005 WL 1527883, at *4, and in Abbott Labs., 743 F. Supp. 2d at 776, Summer Infant’s

position – clear since its unchallenged second supplemental answer – is that its fact-phase duty

was generally to marshal the references on which its experts will rely, but that the substance of

its invalidity defense will not emerge until the expert phase, when it will present experts skilled

in the art to provide their opinions regarding the obviousness and sufficiency of the ’209 claims

in issue. As long as all of the fact evidence is on the table, and there is no whiff of an attempt to

sandbag (and I do not sense one), the Court is disinclined to adopt a categorical rule that the legal

analysis buttressing the defense of invalidity must be fully developed during the fact-phase or be

subject to exclusion.9 To the contrary, the Court finds that a motion to exclude that would result

in preclusion of the affirmative defense of invalidity is not appropriate when the foundation for

the defense is only half-baked, still lacking the expert opinions that will be the primary

ingredient.

        Turning to the substance of TOMY’s motion and considering what actually happened,

including that Summer Infant needed to react quickly to the discovery of the ’741 Patent, the

Court does not find that Summer Infant unambiguously violated the pretrial order. To the

contrary, Summer Infant’s interpretation of the May 14, 2019, Text Order appears to be



9
 Cases that hold otherwise come from other Circuits and appear to be grounded in local rules that specify the timing
of invalidity contentions. See, e.g., Simo Holdings Inc. v. Hong Kong uCloudlink Network Tech. Ltd., 354 F. Supp.
3d 508, 509-10 (S.D.N.Y. 2019) (finding disclosures untimely under local rule but declining to preclude the
defenses as a “drastic and disfavored measure”); Changzhou Kaidi Elec. Co. v. Okin Am., Inc., 112 F. Supp. 3d 330,
335 (D. Md. 2015) (noting that under local rule, invalidity contentions may be amended “with all other parties’
consent or with leave of the court”). No such local rule has been adopted in this District.

                                                        12
understandable – indeed appropriate – in light of the surrounding circumstances. While Summer

Infant could have been clearer in the phrasing of its motion that it contemplated a last-minute

full-blown supplementation (as is typical for this kind of contention interrogatory) and not that it

was asking for leave just to carrot references to the ’741 Patent into the second supplemental

answer, such lack of clarity does not amount to a violation of the pretrial order, nor should the

consequence of such lack of clarity be Fed. R. Civ. P. 37(b-c) sanctions. Faced with parties

hurling accusations of discovery malfeasance at each other,10 it is clear that the Court decided not

to sort out any of it, but rather to extend fact discovery two weeks for Summer Infant “to

supplement its answer to interrogatory No. 2.” That is exactly what Summer Infant did.

Therefore, the pretrial order is not violated.

         Going one step further, if one were to hypothesize that the Text Order of May 14, 2019,

was strictly limited to the insertion of citations to the ’741 Patent into the second supplemental

answer to Interrogatory No. 2, so that Summer Infant’s more expansive supplementation is a

violation, the Court finds that Summer’s Infant’s explanation of what happened is good enough

to support a finding of substantial justification. Additionally, there is no adverse impact on

TOMY – and its claim of prejudice from an inability to take depositions is undercut by its failure

to ever ask to take those depositions. See Cytyc Corp., 2005 WL 1527883, at *4 (where movant

expressed no interest in follow-up discovery, “wholesale exclusion of the defense [is an

unwarranted] draconian remedy”).

         With no violation of the pretrial order, and no prejudice or harm caused by Summer

Infant’s conduct, TOMY’s motion to exclude is denied.


10
   Contemporaneously with the motion to extend, the Court was also making findings adverse to TOMY regarding
its approach to its Fed. R. Civ. P. 30(b)(6) deposition. See n.3 supra. In the motion to extend itself, Summer Infant
accused TOMY of failing to disclose the ’741 Patent and TOMY accused Summer Infant of failing to review the GB
2193887 patent that had been produced months before.

                                                         13
III.   CONCLUSION

       Based on the foregoing, TOMY’s motion (ECF No. 42) to exclude Summer Infant’s

Fourth Supplemental Answers to TOMY’s first set of interrogatories is DENIED.


/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
October 24, 2019




                                            14
